Gary, P. J. The record shows substantially this: There were two associations of patriotic citizens in Chicago, one named the Citizens Association, and another the Commercial Club. The former had under consideration a project to have the State acquire lands in the vicinity of Chicago for the use of the State Militia. The appellee learned of this, and at his instance the appellants retained him as an agent to negotiate a sale of land which they owned. The quantity which it was supposed the State would need was about 200 acres. During the years 1884 and 1885 the appellee was very diligent and spent a great deal of time in endeavoring to make a sale, but with no success. Among his efforts was his assistance in organizing an excursion to the lands by State Militia officers, who went October 26,1885, and in which Gen. Schofield, of the United States Army, and then in command of this department, joined. And whatever influence this excursion may have had upon Gen. Schofield was the only connection the appellee could havé had with the subsequent sale of the lands. But it is clear that whatever influence Gen. Schofield himself had upon that sale, had been exerted before that excursion, and therefore the appellee can claim nothing on that score. In the spring preceding that excursion, at meetings of the Commercial Club, Gen. Schofield had addressed the club on the subject of the establishment of a United States Military post in the vicinity of Chicago, and that club followed up the matter by the appointment of committees to select ground and raise money with which to purchase, with such effect» that in October, 1887, nearly 500 acres were purchased from the appellants by the club, and accepted by the United States as a location for a military post. But with that purchase and acceptance Gen. Schofield had no connection. He had been transferred and Gen. Terry had succeeded him, and Gen. Sheridan, Gen. Terry and Col. Lee acted in the matter of the selection of lands for the post. The appellee does not claim that he is entitled to pay on a quantum meruit, for the labor he performed. His claim is for commissions earned on the sale made through his agency. Beyond the inappreciable extent to which he may have contributed to intensify public sentiment as to the expediency of having a military force in the vicinity of Chicago, what he did in no way had any connection with the sale which the appellant made of its lands, and he is not entitled to such commissions. There is no evidence in support of the verdict in his favor for them. The judgment must be reversed and the cause remanded. lieversed cmd rema/nded. Judge Garnett takes no part in this decision.